Crawford, Justice.
This bill was filed to compel the specific performance-of a parol contract for land, alleged to have been made between William W. Hughes and his son, George W. Hughes.
The controlling question in the case is as to the effect which the lien of a judgment against the father would have upon such a title, before the same had ripened in the son, under §2664 of the Code.
The contract is alleged to have been made in May, 1865 and the judgment obtained in February, 1867; so that less than two years had elapsed from the date of the contract to the rendition of the judgment. The legal question involved in this bill was ruled by this court, in the case of Hughes vs. Clark, administrator, 59 Ga., 136, which is really the same case, with only a change of forum and the addition of parties, thought to be necessary before an adjudication could be had. It was there held that the lien of the judgment attached to the land prior to the consummation of title in George W. Hughes, the intestate of Clark, the administrator, and the husband and father of the complainants in this bill.
This lien having fastened itself on the land whilst the title was in William W. Hughes, it became an incumbrance thereon, and before the said George W. Hughes could perfect his own title therein, he must remove it. And if then it shall be made to appear that under the *275aforesaid section, of the Code he had acquired title, the same would be sustained by the law.
It was strongly urged on the argument, that the failure to levy on the land in controversy for more than four years after the judgment was obtained, discharged it from the lien of said judgment. We do not see the force or the application of this legal rule to this case. George W. Hughes was not a bona fide purchaser for a valuable consideration, and besides, he claims to have been in possession when the judgment was obtained.
We think, therefore, that the real question which settles this case is res adjudieata and the chancellor below committed no error in dismissing the bill.
Judgment affirmed.